Citation Nr: 0119467	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The appellant had active duty from September to December 1981 
and from April to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied these claims because 
the appellant had not submitted any evidence. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The RO was unable to obtain the appellant's service medical 
records.  It is clear, however, that VA at one time had 
control of these records.  The National Personnel Records 
Center has stated that the appellant's service medical 
records were sent to the St. Petersburg RO in January 1994.  
This suggests that the appellant previously filed a claim.  
In September 1997, the RO transferred the claims file to the 
Records Management Center, which has indicated that they do 
not have the file currently.  

The RO determined that all efforts to obtain the appellant's 
service medical records had been exhausted and that further 
efforts were futile.  The Board disagrees.  Sending a single 
request to each location that previously had the file is 
insufficient.  It is clear that VA previously established a 
claims file and that VA previously had possession of the 
appellant's service medical records, and further attempts to 
locate these records must be made to comply with the VCAA. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should further contact all 
appropriate sources that previously had 
control of the appellant's claims file and 
request that additional searches be 
conducted, to include, but not limited to, 
the Records Management Center.  Ask the 
National Personnel Records Center, or any 
other appropriate agency, if they have any 
administrative records/service personnel 
records concerning the appellant's 
discharges from service in 1981 and 1982 
for unsuitability and/or unfitness.  Since 
the appellant was in the Army Reserves, 
the RO should contact his prior duty 
stations in Fort Knox, Kentucky, and Fort 
Leonard Wood, Missouri, to search for any 
records.  A special search for a claims 
file should also be conducted at the St. 
Petersburg RO since that office previously 
established the claims file.  Associate 
all requests and records received with the 
claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.

3. Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


